AMENDMENT NO. I TO PARTICIPATION AGREEMENT Effective as of January 1, 2008 The Participation Agreement dated December 15, 2004 by and among Principal Life Insurance Company, an Iowa life insurance company ("Insurer"); Princnr Financial Services Corporation, {"Contracts Distributor"), the principal underwriter with respect to the contract referred to below; AllianceBernstein L.P. (formerly Alliance Capital Management L .P.), ("Adviser") and AllianccBernstein Investments, Inc. (formerly Alliancel3ernsteiaa Investment Research and Management, Inc.), (":Distributor"), the Fund's principal underwriter, (collectively, the "Parties"), is hereby amended as follows: WITNESSETH THAT: 1>MEREEAS the Parties have entered into a Participation Agreement, dated as of December 15, 2004 whereby shares of certain portfolios (the "Portfolios") of AllianceBernstein Variable Products Series Fund, inc . (the "Fund"), as listed in Schedule A-2 of the Participation Agreement, as may be amended from time to time, are made available by Distributor to serve as underlying investment media for those combination fixed and variable annuity contracts of the Insurer that are the subject of the Insurer's Form N-4 registration statement filed with the Securities and Exchange Commission (the "SEC"), to be offered through Contracts Distributors and other registered broker-deat.er firms as agreed to by the Company ; and WHEREAS, the Parties now desire to amend the Participation Agreement with an amended and restated Schedule A-2 ("Amended Schedule A-2") ; abi egal- 614124 vI Contract A rr) b NOW, THEREFORE, in consideration of the mutual bene fi ts and promises contained herein, the Parties hereby amend the Pa rt icipation Agreement as reflected in the attached Amended Schedule A-2 . IN WITNESS WHEREOF, the Pa rt ies have caused this Agreement to be executed in their names and on their behalf by and through their duly authorized officers signing below . PRINCIPAL LIFE INSURANCE COMPAN Y By : Name : :!5it r e . k Title: ALLIANCEBERNSTEIN By: Name: VNP,rt "yk Title: '~t-ttuk w~ VZc~Ackit m- ALLIANCEBE:RNST ELN I N VESTMENTS, INC . By: Nat~.-~t, kc~.Sta Title: t PRINCOR FINANCIAL SERVICE CORPORATION ablega!- 614124vt Amended Schedule A-2 Effective January 1, 2008 PORTFOLIOS AllianceBernstein VPS International Value Portfolio Class A AllianceBernstein VPS Small Cap Growth Portfolio - Class A AllianceBernstein VPS Small/Mid Cap Value Portfolio - Class A AllianceBernstein VPS Global Technology Portfolio Class A AllianceBern.stein VPS International Growth Portfolio - Class A
